Title: To George Washington from Colonel Goose Van Schaick, 15 February 1780
From: Van Schaick, Goose
To: Washington, George


          
            Sir,
            Albany February 15th 1780
          
          I have the Honour to acknowledge the receipt of your Excellencies favour of the 26th Ultimo—I have agreeable to directions sent Adams down to the Highlands for Trial & given the necessary Orders to Major Graham.
          Altho I am sensible that it is the Duty of a Soldier to wait for Orders, & when given to obey them with Alacrity; I should not do Justice to the Regiment I have the Honour to Command, was I not agreeable to a Requisition made by the Officers in General

Represent to your Excellency. That from the length of Time the Regiment has been Stationed at Fort Schuyler & the Remoteness of the Country, many disadvantages have arisen to the Officers & Soldiers with respect to Cloathing, & other necessaries.
          I shall therefore with the Officers be happy that the Regiment may be Relieved the Ensuing Spring, if that can be done consistent with the good of the Service.
          Captn Lieut. Young of my Regiment having for some time past been placed in arrest—I ordered a General Court Martial for his Trial, & now inclose the proceedings for your Excellencies Approbation. I am Most Respectfully Your Excellencies most Obedient Humble Servant
          
            G. V. Schaick
          
        